Title: The Commissioners to Horneca, Fizeaux & Co., 31 August 1778
From: First Joint Commission at Paris,Adams, John,Lee, Arthur,Franklin, Benjamin
To: Horneca, Fizeaux & Co. (business)


      
       Messieurs
       a Passy le 31 Aoust 1778
      
      Nous avons profité de l’Occasion de Mr. Whitall pour vous faire parvenir un Livre relie en Burane Basane con tenant deux cent cinq promesses de mille Florins chaque ce qui forme, un Capital de deux cent cinq mille Florins Argent Courant d’Hollande payable le premier Janvier mil sept cent quatre vingt huit a votre Domicile, garnies de dix Coupons de cinquante Florins d’Interet pour Année le tout au Porteur et signé par nous.
      Vous nous en accuserez la Reception.
      Il faudra timbrer ce Livre A et consequemment de memes toutes les deux cent cinq promesses. A chaque Livraison que vous en ferez vous aurez soin de remplir les Blancs c’est à dire le Numero de la promesse que vous pouvez designer par No. 2001 si vous ne vouliez pas commencer par un pour ne pas faire voir que c’est la première, son folio, le Nom du preteur et la date du Jour de la delivraison. Vous observerez de remplir egalement touts ces Blancs sur le Talons qui restera attache au Livre quand vous en aurez coupé la promesse en feston pour le Milieu du Timbre: Etats unis de l’Amerique septentrionalle suivant le modele ce Joint en Francois. Il seroit Souhaiter que l’on trouvat sur le Talon les mémes dates donnes aux promesses afin que l’un et l’autre se rapportent exactement et puissent servir de Controlle chez vous independamment de celui que l’on aura ici. C’est pourquoi il sera essentiel que toutes les fois que vous delivrerer une ou plusieurs promesses vous en donniez exactement Avis et une Note conforme a la promesse delivrée et a son Talon.
      Il est superflu de vous observer de ne placer ces promesses que contre de l’Argent comptant il est bien plus sans doute de vous recommander d’operer la Vente de ces promesses avec toute la promptitude et en meme tems avec toute la prudence et la Circonspection possible pour ne rien compromettre et surtout le Credit de cet Emprunt. Pour parvenir a ce But vous serez dans le Cas de donner des Encouragements a vos Agens et de faire de fraix, pour en supprimer les details et vous mettre en meme tems et meme de ne rien menager, au lieu de cinq pour cent que portent les promesses nous vous en allouerons six sur toutes celles que vous aurez placées et cela pour toutes fraix quelconques, meme de ports de Lettres et de Remises d’Argent, ne voulant pas dans touts le Cas que ce fonds revienne au dela de six pour cent toutes depenses faites. Vous observerez une Marche uniforme pour le Coupon d’Interet c’est a dire qu’en le delivrant vous vous ferez bonifier l’lnteret qui aura couru jusqu’au Jour que vous l’aurez delivré.
      Enfin pour tout ce qui a Attrait a ceci vous en correspondrez directement avec nous ou ceux qui nous succederont avec qui vous vous entrendrez pour la Remise des fonds a sur et Mesure qu’ils vous entreront a fut qu’il n’y ait point de Retard en d’Interet d’Argent perdu. Nous sommes tres parfaitement Messrs Votre tres humble Serviteurs,
      
       BF
       AL
       JA
      
     